United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30032
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TERRY MICHAEL BROADWAY,
also known as Jason M, Randel,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 03-CR-50058-ALL
                        --------------------

Before   EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Terry Michael Broadway appeals his guilty-plea conviction

for being a felon in possession of a firearm.    Broadway was

sentenced to a term of imprisonment of 120 months to be followed

by a three-year term of supervised release.

     Broadway argues that the district court erred when it denied

his motion to withdraw his guilty plea.     This court accords broad

discretion to the district court’s decision regarding a motion to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-30032
                                -2-

withdraw and will reverse such a decision only for an abuse of

that discretion.   United States v. Carr, 740 F.2d 339, 343-44

(5th Cir. 1984).   The totality of the circumstances in this case

indicates that Broadway has failed to demonstrate a fair and just

reason for withdrawing his guilty plea.   See id.

     The judgment of the district court is therefore AFFIRMED.